UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washing, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 EVCARCO, INC. (Exact name or registrant as specified in its charter) Nevada 26-3526039 (State of incorporation or organization) (I.R.S. Employer Identification No.) 7703 Sand Street, Fort Worth, Texas 76118 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box o. If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box x. Securities Act registration statement file number to which this form relates: 333-158293 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 Par Value 1 Item 1. Description of Registrant's Securities to be Registered. The description of the Registrant's Common Stock contained in the Registrant's Registration Statement on Form S-1, as amended, originally filed with the Commission on March 30, 2009 (Commission File Number 333-158293) is incorporated by reference herein. Item 2.Exhibits. Exhibit Description Articles of Incorporation of Registrant (1) Bylaws of Registrant (1) Amendment toArticles of Incorporation (2) Certificate of Designation (2) 1. Incorporated by reference to the Company's Registration Statement on Form S-1 as filed with the SEC on March 30, 2009. 2. Incorporated by reference to the Company's Registration Statement on Form S-1/A as filed with the SEC on May 1, 2009. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. EVCARCO, INC. (Registrant) Date:May 13, 2010 By: /s/Dale Long Dale Long Principal Executive Officer 2
